NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BORIS ADRIAN LOPEZ PALACIOS,                    No.    19-71899
AKA Boris Palacios-Lopez,
                                                Agency No. A213-019-851
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Boris Adrian Lopez Palacios, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we review de novo claims of due process violations in

immigration proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Lopez

Palacios failed to establish that the harm he experienced or fears was or would be

on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (applicant’s “desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground”); see also Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001)

(harm based on personal retribution is not persecution on account of a protected

ground). Thus, Lopez Palacios’ withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez Palacios failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); Garcia-Milian, 755 F.3d at

1033-35 (concluding that petitioner did not establish the necessary “state action”

for CAT relief).




                                          2                                  19-71899
      Lopez Palacios’ contentions that the agency violated his due process rights

by limiting his testimony and failing to consider evidence fail. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process

claim).

      We lack jurisdiction to consider Lopez Palacios’ contentions concerning his

criminal record because he failed to raise them before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    19-71899